

 
 
 
Exhibit 10.02



 


 


 


 


 


 


 
_________________________________________________________________
 


 


 
CHANGE IN CONTROL AGREEMENT
 


 
BETWEEN
 


 


 
__________________________
 


 
AND
 


 


 
EASTMAN CHEMICAL COMPANY
 


 


 
_________________________________________________________________
 


 

 
136 

--------------------------------------------------------------------------------

 
 

CHANGE IN CONTROL AGREEMENT
 
THIS CHANGE IN CONTROL AGREEMENT (this “Agreement”) is entered into by and
between Eastman Chemical Company, a Delaware corporation (the “Company”) and
____________________________ (“Executive”), as of ___________________ (the
“Execution Date”).
 
The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its  stockholders to assure that the
Company will have the continued dedication of Executive, notwithstanding the
possibility, threat or occurrence of a Change in Control (as defined below) of
the Company.  The Board believes it is imperative to diminish the inevitable
distraction of Executive by virtue of the personal uncertainties and risks
created by a threatened or pending Change in Control and to encourage
Executive’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change in Control, and to provide Executive
with compensation and benefits arrangements upon a Change in
Control.  Therefore, in order to accomplish these objectives, the Board has
caused the Company to enter into this Agreement.
 
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
 
1.           Certain Definitions.
 
(a)           The “Effective Date” shall mean the first date during the Change
in Control Period (as defined in Section l(b)) on which a Change in Control (as
defined in Section 2) occurs.  Anything in this Agreement to the contrary
notwithstanding, if a Change in Control occurs and if Executive’s employment
with the Company is terminated (either by the Company without Cause or by
Executive for Good Reason, as provided later in this Agreement) within six (6)
months prior to the date on which the Change in Control occurs, and if it is
reasonably demonstrated by Executive that such termination of employment (i) was
at the request of a third party who has taken steps reasonably calculated to
effect a Change in Control or (ii) otherwise arose in connection with or
anticipation of a Change in Control, then for all purposes of this Agreement the
“Effective Date” shall mean the date immediately prior to the date of such
termination of employment, and where any payment hereunder is specified to be
made within a certain time after the Date of Termination, such payment shall be
made within such specified time after the Change in Control (or any later date
required by Section 13 hereof).
 
(b)           The “Change in Control Period” shall mean the period commencing on
the date of this Agreement and ending on the second anniversary of the date
thereof; provided, however, that commencing on the date one year after the date
of this Agreement, and on each annual anniversary of such date (such date and
each annual anniversary thereof shall be hereinafter referred to as the “Renewal
Date”), unless previously terminated, the Change in Control Period shall be
automatically extended so as to terminate two years from such Renewal Date,
unless at least 60 days prior to the Renewal Date the Company shall give notice
to Executive that the Change in Control Period shall not be so extended.
 
(c)           “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, and includes a reference to the underlying proposed or final
regulations, as applicable.
 
2.           Change in Control.  For the purposes of this Agreement, a “Change
in Control” shall mean the occurrence of any of the following events:
 
(a)           individuals who, as of May 6, 2010, constituted the Board of
Directors of the Company (the “Incumbent Directors” as modified by this Section
2(a)) cease for any reason to constitute at least a majority of such Board,
provided that any person becoming a director after May 6, 2010 and whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board shall be an Incumbent
Director; provided, however, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest with respect to the election or removal of directors (“Election
Contest”) or other actual or threatened solicitation of proxies or consents by
or on behalf of any “person” (such term for purposes of this definition being as
defined in Section 3(a)(9) of the Exchange Act of 1934 (“Exchange Act”), and as
used in Section 13(d)(3) and 14(d)(2) of the Exchange Act) other than the Board
(“Proxy Contest”), including by reason of any agreement intended to avoid or
settle any Election Contest or Proxy Contest, shall be deemed an Incumbent
Director; or
 

 
137 

--------------------------------------------------------------------------------

 
 
(b)           any person is or becomes a “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of either (A) 35% or more
of the then-outstanding shares of common stock of the Company (“Company Common
Stock”) or (B) securities of the Company representing 35% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of directors (the “Company Voting Securities”); provided,
however, that for purposes of this subsection (b), the following acquisitions
shall not constitute a Change in Control:  (i) an acquisition directly from the
Company, (ii) an acquisition by the Company or a subsidiary of the Company, or
(iii) an acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any subsidiary of the Company; or
 
(c)           the consummation of a reorganization, merger, consolidation,
statutory share exchange or similar form of corporate transaction involving the
Company or a subsidiary (a “Reorganization”), or the sale or other disposition
of all or substantially all of the Company’s assets (a “Sale”) or the
acquisition of assets or stock of another corporation (an “Acquisition”), unless
immediately following such Reorganization, Sale or Acquisition:  (A) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the outstanding Company Common Stock and outstanding
Company Voting Securities immediately prior to such Reorganization, Sale or
Acquisition beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Reorganization, Sale or Acquisition (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets or stock either directly or
through one or more subsidiaries, the “Surviving Corporation”) in substantially
the same proportions as their ownership, immediately prior to such
Reorganization, Sale or Acquisition, of the outstanding Company Common Stock and
the outstanding Company Voting Securities, as the case may be, and (B) no person
(other than (i) the Company or any subsidiary of the Company, (ii) the Surviving
Corporation or its ultimate parent corporation, or (iii) any employee benefit
plan or related trust sponsored or maintained by any of the foregoing) is the
beneficial owner, directly or indirectly, of 35% or more of the total common
stock or 35% or more of the total voting power of the outstanding voting
securities eligible to elect directors of the Surviving Corporation, and (C) at
least a majority of the members of the board of directors of the Surviving
Corporation were Incumbent Directors at the time of the Board’s approval of the
execution of the initial agreement providing for such Reorganization, Sale or
Acquisition (any Reorganization, Sale or Acquisition which satisfies all of the
criteria specified in (A), (B) and (C) above shall be deemed to be a
“Non-Qualifying Transaction”); or
 
(d)           approval by the shareowners of the Company of a complete
liquidation or dissolution of the Company.
 
3.           Employment Period.  The Company hereby agrees to continue Executive
in its employ, and Executive hereby agrees to remain in the employ of the
Company subject to the terms and conditions of this Agreement, for the period
commencing on the Effective Date and ending on the second anniversary of such
date (the “Employment Period”).
 
4.           Terms of Employment.
 
(a)           Position and Duties.
 
(i)           During the Employment Period, (A) Executive’s position (including
status, offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the 120-day period immediately preceding the Effective Date, and (B) Executive’s
services shall be performed at the location where Executive was employed
immediately preceding the Effective Date or any office or location less than
50 miles from such location.
 

 
138 

--------------------------------------------------------------------------------

 
 
(ii)           During the Employment Period, and excluding any periods of
vacation and sick leave to which Executive is entitled, Executive agrees to
devote reasonable attention and time during normal business hours to the
business and affairs of the Company and, to the extent necessary to discharge
the responsibilities assigned to Executive hereunder, to use Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities.  During the Employment Period it shall not be a violation of
this Agreement for Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement.  It is expressly understood and agreed that to the extent that
any such activities have been conducted by Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of Executive’s
responsibilities to the Company.
 
(b)           Compensation.
 
(i)           Base Salary.  During the Employment Period, Executive shall
receive an annual base salary (“Annual Base Salary”) at a rate at least equal to
the rate of base salary in effect on the date of this Agreement or, if greater,
on the Effective Date, paid or payable (including any base salary which has been
earned but deferred) to Executive by the Company and its affiliated
companies.  During the Employment Period, the Annual Base Salary shall be
reviewed no more than 12 months after the last salary increase awarded to
Executive prior to the Effective Date and thereafter at least annually.  Any
increase in Annual Base Salary shall not serve to limit or reduce any other
obligation to Executive under this Agreement.  Annual Base Salary shall not be
reduced after any such increase and the term Annual Base Salary as used in this
Agreement shall refer to Annual Base Salary as so increased.  As used in this
Agreement, the term “affiliated companies” shall include any company controlled
by, controlling or under common control with the Company.
 
(ii)           Annual Bonus.  In addition to Annual Base Salary, Executive shall
be awarded for each fiscal year ending during the Employment Period an annual
target bonus opportunity in cash at least equal to Executive’s target bonus
opportunity for the last full fiscal year prior to the Effective Date
(annualized in the event that Executive was not employed by the Company for the
whole of such fiscal year) (the “Target Annual Bonus”).
 
(iii)           Incentive, Savings and Retirement Plans.  During the Employment
Period, Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to other
peer executives of the Company and its affiliated companies, but in no event
shall such plans, practices, policies and programs provide Executive with
incentive opportunities, savings opportunities and retirement benefit
opportunities, in each case, less favorable, in the aggregate, than the most
favorable of those provided by the Company and its affiliated companies for
Executive under such plans, practices, policies and programs as in effect at any
time during the 120-day period immediately preceding the Effective Date or if
more favorable to Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and its affiliated
companies.
 
(iv)           Welfare Benefit Plans.  During the Employment Period, Executive
and/or Executive’s eligible dependents, as the case may be, shall be eligible
for participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company and its affiliated
companies  to the extent applicable generally to other peer executives of the
Company and its affiliated companies, but in no event shall such plans,
practices, policies and programs provide Executive with benefits which are less
favorable, in the aggregate, than the most favorable of such plans, practices,
policies and programs in effect for Executive at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to
Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company and its affiliated companies.
 
(v)           Expenses, Fringe Benefits and Paid Time Off.  During the
Employment Period, Executive shall be entitled to expense reimbursement, fringe
benefits and paid time off in accordance with the most favorable plans,
practices, programs and policies of the Company and its affiliated companies in
effect for Executive at any time during the 120-day period immediately preceding
the Effective Date or, if more favorable to Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and its
affiliated companies.
 

 
139 

--------------------------------------------------------------------------------

 
 
5.           Termination of Employment.
 
(a)           Death, Retirement or Disability.  Executive’s employment shall
terminate automatically upon Executive’s death or Retirement during the
Employment Period.  For purposes of this Agreement, “Retirement” shall mean
retirement that would entitle Executive to normal retirement benefits under the
Company’s then-current retirement plans.  If the Company determines in good
faith that the Disability of Executive has occurred during the Employment Period
(pursuant to the definition of Disability set forth below), it may give to
Executive written notice of its intention to terminate Executive’s
employment.  In such event, Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such written notice by
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, Executive shall not have returned to full-time performance
of Executive’s duties.  For purposes of this Agreement, “Disability” has the
meaning assigned such term in the Company’s long-term disability plan, from time
to time in effect.  At the request of Executive or his personal representative,
the Company’s determination that the Disability of Executive has occurred shall
be certified by two physicians mutually agreed upon by Executive, or his
personal representative, and the Company.  Failing such independent
certification (if so requested by Executive), Executive’s termination shall be
deemed a termination by the Company without Cause and not a termination by
reason of his Disability.
 
(b)           Cause.  The Company may terminate Executive’s employment during
the Employment Period for Cause.  For purposes of this Agreement, “Cause” shall
mean:
 
(i)           a material breach by Executive of any provision of this Agreement;
 
(ii)           the conviction of Executive of any criminal act that the Board
shall, in its sole and absolute discretion, deem to constitute Cause for
purposes of this Agreement;
 
(iii)           material breach by Executive of published Company code of
conduct or code of ethics; or
 
(iv)           conduct by Executive in his office with the Company that is
grossly inappropriate and demonstrably likely to lead to material injury to the
Company, as determined by the Board acting reasonably and in good faith;
provided, however, that in the case of clauses (i), (iii) and (iv) above, such
conduct shall not constitute Cause unless the Company shall have delivered to
Executive notice setting forth with specificity (x) the conduct deemed to
qualify as Cause, (y) reasonable action, if any, that would remedy such
objection, and (z) if such conduct is of a nature that may be remedied, a
reasonable time (not less than thirty (30) days) within which Executive may take
such remedial action, and Executive shall not have taken such specified remedial
action to the satisfaction of the Compensation and Management Development
Committee of the Board of Directors of the Company within such specified
reasonable time.
 
(c)           Good Reason.  Executive’s employment may be terminated by
Executive for Good Reason.  For purposes of this Agreement, “Good Reason” shall
mean, without the written consent of Executive:
 
(i) the assignment to Executive of any duties materially inconsistent with
Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as in effect immediately
prior to the Effective Date, or any other action by the Company which results in
a material diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by Executive;
 
(ii) a reduction by the Company in Executive’s Annual Base Salary or Target
Annual Bonus as in effect immediately prior to the Effective Date as the same
may be increased from time to time;
 
(iii) any failure by the Company to comply with any of the other provisions of
Section 4(b) of this Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by Executive;
 
(iv) the Company’s requiring Executive to be based at any office or location
other than as provided in Section 4(a)(i)(B) hereof;
 

 
140 

--------------------------------------------------------------------------------

 
 
(v) any failure by the Company to comply with and satisfy Section 12(c) of this
Agreement; or
 
(vi) the material breach by the Company of any other provision of this
Agreement.
 
Good Reason shall not include Executive’s death, Disability or
Retirement.  Executive’s continued employment shall not constitute consent to,
or a waiver of rights with respect to, any circumstance constituting Good Reason
hereunder.  A termination by Executive shall not constitute termination for Good
Reason unless Executive shall first have delivered to the Company, within 90
days of the occurrence of the event giving rise to Good Reason, written notice
setting forth with specificity the occurrence deemed to give rise to a right to
terminate for Good Reason, and there shall have passed a reasonable time (not
less than 60 days) within which the Company may take action to correct, rescind
or otherwise substantially reverse the occurrence supporting termination for
Good Reason as identified by Executive.  Absent further guidance to the
contrary, the parties intend, believe and take the position that a resignation
by the Executive for Good Reason as defined above effectively constitutes an
“involuntary separation from service” within the meaning of Section 409A of the
Code and Treas. Reg §1.409A-1(n)(2).
 
(d)           Notice of Termination.  Any termination by the Company or
Executive shall be communicated by Notice of Termination to the other party
hereto given in accordance with Section 14(d) of this Agreement.  For purposes
of this Agreement, a “Notice of Termination” means a written notice which (i)
indicates the specific termination provision in this Agreement relied upon, (ii)
to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated, and (iii) if the Date of
Termination (as defined below) is other than the date of receipt of such notice,
specifies the termination date.  The failure by Executive or the Company to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Good Reason or Cause shall not waive any right of Executive or the
Company, respectively, hereunder or preclude Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing Executive’s
or the Company’s rights hereunder.
 
(e)           Date of Termination.  ”Date of Termination” means (i) if the
Executive’s employment is terminated by the Executive for Good Reason, the date
specified in the Notice of Termination, which may not be less than 60 days after
the date of delivery of the Notice of Termination; provided that the Company may
specify any earlier Date of Termination, (ii) if the Executive’s employment is
terminated by the Company for Cause, the date specified in the Notice of
Termination, which in the case of a termination for Cause as defined in Section
5(b) may not be less than 30 days after the date of delivery of the Notice of
Termination, (iii) if the Executive’s employment is terminated by the Company
other than for Cause or Disability, the Date of Termination shall be the date on
which the Company notifies the Executive of such termination or any later date
specified in such notice, and (iv) if the Executive’s employment is terminated
by reason of death, Disability or Retirement, the Date of Termination shall be
the date of death or Retirement of the Executive or the Disability Effective
Date, as the case may be.
 
6.           Obligations of the Company upon Termination.
 
(a)           Termination by Executive for Good Reason; Termination by the
Company other than for Cause, Death, Disability or Retirement.  If, during the
Employment Period the Company shall terminate Executive’s employment other than
for Cause, death, Disability or Retirement, or Executive shall terminate
employment for Good Reason, then:
 
(i)           the Company shall pay to Executive in a single lump sum cash
payment on a date determined by the Company that is within 30 days after the
Date of Termination (or any later date that may be required pursuant to Section
1(a) or Section 13 hereof), the aggregate of the following amounts:
 
A. the sum of (1) Executive’s Annual Base Salary through the Date of Termination
to the extent not theretofore paid, (2) the product of (x) the Executive’s
Target Annual Bonus for the year in which the Date of Termination occurs, and
(y) a fraction, the numerator of which is the number of days in the current
fiscal year through the Date of Termination, and the denominator of which is
365, and (3) any accrued vacation pay to the extent not theretofore paid (the
sum of the amounts described in clauses (1), (2) and (3) shall be hereinafter
referred to as the “Accrued Obligations”); and
 

 
141 

--------------------------------------------------------------------------------

 
 
B. a severance payment (the “Severance Payment”) equal to two1 times the sum of
Executive’s Annual Base Salary and Target Annual Bonus for the year in which the
Date of Termination occurs; and
 
(ii)           the Company shall continue to provide, for 18 months after the
Date of Termination (the “Welfare Benefits Continuation Period”), or such longer
period as may be provided by the terms of the appropriate plan, program,
practice or policy, any group health benefits to which Executive and/or
Executive’s eligible dependents would otherwise be entitled to continue under
COBRA, or benefits substantially equivalent to those group health benefits which
would have been provided to them in accordance with the welfare plans described
in Section 4(b)(iv) of this Agreement if Executive’s employment had not been
terminated, provided, however, that (A) if Executive becomes employed with
another employer (including self-employment) and receives group health benefits
under another employer provided plan, the Company’s obligation to provide group
health benefits described herein shall cease, except as otherwise provided by
law; (B) the Welfare Benefits Continuation Period shall run concurrently with
any period for which Executive is eligible to elect health coverage under COBRA;
(C) during the Welfare Benefits Continuation Period, the benefits provided in
any one calendar year shall not affect the amount of benefits to be provided in
any other calendar year; (D) the reimbursement of an eligible expense shall be
made as soon as practicable but not later than December 31 of the year following
the year in which the expense was incurred; and (E) Executive’s rights pursuant
to this Section 6(a)(ii) shall not be subject to liquidation or exchange for
another benefit; and
 
(iii)           Executive shall be fully vested as of the Date of Termination in
any benefits under the Company’s Eastman Retirement Assistance Plan (“ERAP”),
the Company’s Unfunded Retirement Income Plan, and the Company’s Excess
Retirement Income Plan (hereinafter referred to collectively as the “Retirement
Plan”).  Any Retirement Plan benefits that are exempt from Section 409A of the
Code due to having been fully vested as of December 31, 2004, and any Retirement
Plan benefits that became vested between December 31, 2004 and the day before
the Date of Termination, shall be distributed to Executive in accordance with
the terms of the applicable Retirement Plan.  The Company shall pay to
Executive, on a date determined by the Company that is within 30 days after the
Date of Termination (or any later date that may be required pursuant to Section
1(a) or Section 13 hereof), any Retirement Plan benefits that became vested as
of the Date of Termination pursuant to this Section 6(a)(iii); and
 
(iv)           the terms and conditions of the Company’s long-term incentive
plans and any applicable award agreements thereunder shall control with respect
to the vesting of any options or other awards thereunder then held by Executive;
and
 
(v)           To the extent not theretofore paid or provided, the Company shall
timely pay or provide to Executive any other amounts or benefits required to be
paid or provided or which Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company and its
affiliated companies (such other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”).
 
(b)           Death, Disability or Retirement.  If Executive’s employment is
terminated by reason of Executive’s death, Disability or Retirement during the
Employment Period, this Agreement shall terminate without further obligations to
Executive or Executive’s legal representatives under this Agreement, other than
the obligation to pay Executive’s Annual Base Salary through the Date of
Termination and any accrued vacation pay to the extent then unpaid.  Payment of
such accrued amounts shall be paid on a date determined by the Company that is
within 30 days after the Date of Termination (or any later date that may be
required pursuant to Section 1(a) or Section 13 hereof).  Executive or
Executive’s estate and/or beneficiaries shall be entitled to receive benefits
under such plans, programs, practices and policies relating to death, disability
or retirement benefits, if any, and any Other Benefits (as defined in Section
6(a)(v) hereof) as are applicable to Executive on the Date of Termination, in
each case to the extent then unpaid.
 



--------------------------------------------------------------------------------

 
1 Three times in the case of the CEO.
 

 
142 

--------------------------------------------------------------------------------

 
 
(c)           Cause; Other than for Good Reason.  If Executive’s employment
shall be terminated for Cause during the Employment Period, or if Executive
voluntarily terminates employment during the Employment Period other than for
Good Reason, this Agreement shall terminate without further obligations to
Executive under this Agreement other than the obligation to pay Executive’s
Annual Base Salary through the Date of Termination and any accrued vacation pay
to the extent then unpaid.  Payment of such accrued amounts shall be paid on a
date determined by the Company that is within 30 days after the Date of
Termination (or any later date that may be required pursuant to Section 1(a) or
Section 13 hereof).  Executive shall be entitled to receive any Other Benefits
(as defined in Section 6(a)(v) hereof) as are applicable to Executive on the
Date of Termination, to the extent then unpaid.
 
7.           Non-exclusivity of Rights.  Nothing in this Agreement shall prevent
or limit Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company or any of its affiliated companies
and for which Executive may qualify, nor, subject to Section 14(j), shall
anything herein limit or otherwise affect such rights as Executive may have
under any contract or agreement with the Company or any of its affiliated
companies.  Amounts which are vested benefits or which Executive is otherwise
entitled to receive under any plan, policy, practice or program of or any
contract or agreement with the Company or any of its affiliated companies at or
subsequent to the Date of Termination shall be payable in accordance with such
plan, policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.
 
8.           Full Settlement; No Mitigation.  The Company’s obligation to make
the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against Executive or others.  In no event shall Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement and such
amounts shall not be reduced whether or not Executive obtains other employment.
 
9.           Costs of Enforcement.
 
(a)           The Company shall reimburse Executive, on a current basis, for all
reasonable legal fees and related expenses incurred by Executive in contesting
or disputing any termination of Executive’s employment after the Effective Date,
or Executive’s seeking to obtain or enforce any right or benefit provided by
this Agreement, in each case, regardless of whether or not Executive’s claim is
upheld by an arbitral panel or a court of competent jurisdiction; provided,
however, Executive shall be required to repay to the Company any such amounts to
the extent that an arbitral panel or a court issues a final and non-appealable
order, judgment, decree or award setting forth the determination that the
position taken by Executive was frivolous or advanced by Executive in bad
faith.  All such payments shall be made within five (5) business days after
delivery of Executive’s respective written requests for payment accompanied with
such evidence of fees and expenses incurred as the Company reasonably may
require, but in any event no later than December 31 of the year after the year
in which the expense was incurred.
 
(b)           In addition, Executive shall be entitled to be paid all reasonable
legal fees and expenses, if any, incurred in connection with any tax audit or
proceeding to the extent attributable to the application of Section 4999 of the
Code to any payment or benefit hereunder.  Such reimbursement of expenses shall
be made on a current basis, as incurred, and in no event later than December 31
of the year following the calendar year in which the taxes that are the subject
of the audit or proceeding are remitted to the taxing authority, or where as a
result of such audit or proceeding no taxes are remitted, December 31 of the
year following the calendar year in which the audit is completed or there is a
final and nonappealable settlement or other resolution of the proceeding.
 
(c)           The amount reimbursable by the Company under this Section 9 in any
one calendar year shall not affect the amount reimbursable in any other calendar
year.  Executive’s rights pursuant to this Section 9 shall expire at the end of
ten years after the Date of Termination and shall not be subject to liquidation
or exchange for another benefit.
 

 
143 

--------------------------------------------------------------------------------

 
 
10.           Confidential Information.  Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its affiliated companies,
and their respective businesses, which shall have been obtained by Executive
during Executive’s employment by the Company or any of its affiliated
companies.  After termination of Executive’s employment with the Company,
Executive shall not, without the prior written consent of the Company or as may
otherwise be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it.  It is understood, however, that the obligations of this
Section 10 shall not apply to the extent that the aforesaid matters (i) are
disclosed in circumstances where Executive is legally required to do so or (ii)
become generally known to and available for use by the public other than by acts
by Executive or representatives of Executive in violation of this Agreement.
 
11.           Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
the State of Tennessee by three arbitrators in accordance with the rules of the
Employment Dispute Rules of the American Arbitration Association and the Federal
Arbitration Act, 9 U.S.C. §1, et. seq.  Judgment may be entered on the
arbitrators’ award in any court having jurisdiction.  Except as provided in
Section 9, the Company shall bear all costs and expenses arising in connection
with any arbitration proceeding pursuant to this Section 11.
 
12.           Successors.
 
(a) This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution.  This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.
 
(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.
 
(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.  As used in
this Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.
 
13.           Code Section 409A.
 
(a) This Agreement shall be interpreted and administered in a manner so that any
amount or benefit payable hereunder shall be paid or provided in a manner that
is either exempt from or compliant with the requirements Section 409A of the
Code and applicable Internal Revenue Service guidance and Treasury Regulations
issued thereunder (and any applicable transition relief under Section 409A of
the Code).
 
(b) Notwithstanding anything in this Agreement to the contrary, to the extent
that any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable hereunder, or a different form of payment would be
effected, by reason of Executive’s Disability or termination of employment, such
amount or benefit will not be payable or distributable to Executive, and/or such
different form of payment will not be effected, by reason of such circumstance
unless (i) the circumstances giving rise to such Disability or termination of
employment, as the case, may be, meet any description or definition of
“disability” or “separation from service”, as the case may be, in Section 409A
of the Code and applicable regulations (without giving effect to any elective
provisions that may be available under such definition), or (ii) the payment or
distribution of such amount or benefit would be exempt from the application of
Section 409A of the Code by reason of the short-term deferral exemption or
otherwise.  This provision does not prohibit the vesting of any amount upon a
Disability or termination of employment, however defined. 
 

 
144 

--------------------------------------------------------------------------------

 
 
(c) Notwithstanding anything in this Agreement to the contrary, if any amount or
benefit that would constitute non-exempt “deferred compensation” for purposes of
Section 409A of the Code would otherwise be payable or distributable under this
Agreement by reason of Executive’s separation from service during a period in
which he is a Specified Employee (as defined below), then, subject to any
permissible acceleration of payment by the Company under Treas. Reg. Section
1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes), such non-exempt payments
or benefits shall be delayed in order to comply with Section 409A(a)(2)(B)(i) of
the Code, and such payments or benefits shall be paid or distributed to
Executive during the five-day period commencing on the earlier of:  (i) the
expiration of the six-month period measured from the date of Executive’s
“separation from service”, or (ii) the date of Executive’s death.  Upon the
expiration of the applicable six-month period under Section 409A(a)(2)(B)(i) of
the Code, all payments deferred pursuant to this Section 13(c) shall be paid to
Executive (or Executive’s estate, in the event of Executive’s death) in a lump
sum payment.  Any remaining payments and benefits due under the Agreement shall
be paid as otherwise provided in the Agreement.  If any amounts or benefits
payable hereunder could qualify for one or more separation pay exemptions
described in Treas. Reg. §1.409A-1(b)(9), but such payments in the aggregate
exceed the dollar limit permitted for the separation pay exemptions, the Company
(acting through its head of human resources or any other designated officer)
shall determine which portions thereof will be subject to such exemptions.
 
For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder
(“Final 409A Regulations”), provided, however, that, as permitted in the Final
409A Regulations, the Company’s Specified Employees and its application of the
six-month delay rule of Code Section 409A(a)(2)(B)(i) shall be determined in
accordance with rules adopted by the Board of Directors or a committee thereof,
which shall be applied consistently with respect to all nonqualified deferred
compensation arrangements of the Company, including this Agreement.
 
14.           Miscellaneous.
 
(a)  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws.
 
(b)  Captions.  The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.
 
(c)  Amendments.  This Agreement may not be amended or modified otherwise than
by a written agreement executed by the parties hereto or their respective
successors and legal representatives.
 
(d)  Notices.  All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:
 

 
If to Executive: 
     the address set forth below under Executive’s signature
 
 
 
If to the Company: 
     Eastman Chemical Company
     200 South Wilcox Drive
     Kingsport, Tennessee 37660-5280
     Attention:  Corporate Secretary



 


 
or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.
 
(e)  Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and the Agreement shall be construed in all respects as if
the invalid or unenforceable provision were omitted.
 

 
145 

--------------------------------------------------------------------------------

 
 
(f)  Withholding.  The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
 
(g)  Waivers.  Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right Executive or the Company may have hereunder, shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement.
 
(h)  Status Before and After Effective Date.  Executive and the Company
acknowledge that, except as may otherwise be provided under any other written
agreement between Executive and the Company, the employment of Executive by the
Company is “at will” and, subject to Section 1(a) hereof, Executive’s employment
and/or this Agreement may be terminated by either Executive or the Company at
any time prior to the Effective Date, in which case Executive shall have no
further rights under this Agreement.  From and after the Effective Date this
Agreement shall supersede any other agreement between the parties with respect
to the subject matter hereof.
 
(i)  Indemnification.  Executive shall be entitled to the benefits of the
indemnity provided by the Company’s certificate of incorporation and bylaws, by
agreement, or otherwise immediately prior to Effective Date, or any greater
rights to indemnification thereafter provided to executive officers of the
Company, and any subsequent changes to the certificate of incorporation, bylaws,
agreement, or otherwise reducing the indemnity granted to such Executive shall
not affect the rights granted hereunder.  The Company may not reduce these
indemnity benefits confirmed to Executive hereunder without the written consent
of Executive.
 
(j)  Related Agreements.  To the extent that any provision of any other
agreement between the Company and Executive shall limit, qualify or be
inconsistent with any provision of this Agreement, then for purposes of this
Agreement, while the same shall remain in force, the provisions of this
Agreement shall control and such provision of such other agreement shall be
deemed to have been superseded, and to be of no force and effect, as if such
other agreement had been formally amended to the extent necessary to accomplish
such purpose.
 
(k)  Action by the Company or the Board.  Whenever this Agreement calls for
action to be taken by the Company, such action may be taken by the Board or by
the Compensation and Management Development Committee of the Board.  Whenever
this Agreement calls for action to be taken by the Board, or if the Board takes
action on behalf of the Company for purposes of this Agreement, such action
shall be taken by a majority vote of the members of the Board, excluding
Executive if Executive is then a member of the Board.  Without limiting the
foregoing, this Agreement hereby supersedes that certain Amended and Restated
Change in Control Agreement between Executive and the Company, in the form
referenced in the Exhibit Index to the Company’s 2009 Annual Report on Form
10-K, which prior agreement is hereby terminated and of no further force or
effect.
 
(l)  Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
 
(Signatures on following page)
 



 
146 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and, pursuant to
the authorization from its Board of Directors, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.
 






______________________________________________
[Executive]


Address:


____________________________________________________________________________________________


____________________________________________________________________________________________





EASTMAN CHEMICAL COMPANY






By:  __________________________________________



 
147 
 
